DETAILED ACTION
This Office action is in response to the amendment filed on February 19, 2021. Claims 1-8 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on February 19, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is meant by the limitation “hollowed out locally”. Specifically, the term “locally” renders the claim indefinite because it does not provide structure of the invention.
Claims 2-8 are indefinite due to their dependency from the indefinite claim rejected above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,093,697 (Thorp et al.) in view of U.S. Patent 4,526,616 (Fennell et al.).
Regarding Claim 1, Thorp et al. discloses a spacer (Col. 10 Lines 4-10; Fig. 8-10, insulating spacer 96) for a braked aircraft wheel (Col. 1 Lines 13-15; Fig. 1), the spacer being for interposing between a rim of the wheel and a bar fitting to the rim (Fig. 2, torque bar 24, wheel 14) in order to drive brake rotor disks in rotation (Col. 6 Lines 42-50), the spacer comprising two bearing blocks connected together by a core (it can be seen in Fig. 10 that spacer 96 has two block-like structures connected by a thinner core, forming an “H” shape similar to the claimed invention) that is pierced to pass a screw (Fig. 8, torque bar fastener 48) for fastening the bar to the rim (Col. 11 Lines 25-33).
Thorp et al. does not disclose the bearing blocks of the spacer are hollowed out locally so as to present voids having a void fraction equal to at least 30% of the overall volume of the bearing blocks.
However, Fennell et al. teaches a thermally insulating load-bearing element (Abstract; Fig. 1-2, element 13) that contains voids which contribute to the thermal insulation properties without decreasing strength (Col. 2 Lines 10-15). While Fennell et al. does not teach the voids being at least 30% of the element’s total volume, it would have been obvious to one of ordinary skill in the art to increase the void fraction depending on the desired insulating effect.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thorp et al. to include voids in the spacer, as taught by Fennell et al., in order to reduce weight and improve the thermal insulation properties while maintaining a suitable load- bearing capacity.
Regarding Claim 8, Thorp et al. and Fennell et al. disclose the elements of Claim 1, as discussed above. Thorp et al. further discloses an aircraft wheel rim (Fig. 2, wheel 14) fitted with bars fastened to the rim (Col. 6 Lines 42-44; torque bar 24) with interposed spacers (Col. 10 Lines 6-10; insulating spacer 96).
Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the phrases that involve Section 112(f) must use the phrasing “means for” or “(nonce for)”, and the phrase “by means of” in claim 5 does not raise Section 112(f) issues.
However, the use of the words “means of” does raise a Section 112(f) analysis, but since the limitation was defined within the claim it was not interpreted under 112(f).
Applicant argues that the references do not show the bearing blocks hollowed out locally so as to present voids having a void fraction equal to at least 30%.
However, the limitation of “hollowed out locally” is indefinite and it is not clear how that limitation is supposed to overcome the rejection.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.G.C./Examiner, Art Unit 3617                                                                        /JASON R BELLINGER/                                                                                                                   Primary Examiner, Art Unit 3617